Citation Nr: 0514946	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-01 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a seizure disorder.



ATTORNEY FOR THE BOARD

C. Hancock, Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1975 to October 1976.  This claim is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision by the Department of Veterans Affairs 
(VA) Regional Office in Phoenix, Arizona.  In February 2004 
the veteran revoked a power of attorney designating Arizona 
Veterans Service Commission as his representative, and 
indicated that he had acquired the services of an attorney to 
assist him with his claim.  In February 2004 the RO supplied 
the veteran a VA Form 22a (for designating an attorney as 
representative).  He was informed that if he did not submit 
the form, VA would presume he was unrepresented.  He has not 
returned the Form 22a.  Hence, he is considered to be 
representing himself in this appeal.


FINDINGS OF FACT

1.  An unappealed rating decision in February 2002 declined 
to reopen a claim seeking service connection for a seizure 
disorder that had been denied because such disorder was not 
shown to be related to service.  

2.  Evidence received since the February 2002 rating decision 
does not pertain to the matter at hand, does not tend to show 
that a seizure disorder is related to service, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the February 2002 decision denying 
service connection for a seizure disorder is not new and 
material, and the claim of service connection for a seizure 
disorder may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

The veteran was notified why the claim was denied in the 
September 2003 rating decision and in a December 2003 
statement of the case (SOC).  A March 2001 letter (before the 
decision appealed), while not specifically mentioning 
"VCAA," informed the veteran what evidence was needed to 
establish service connection, and of his and VA's respective 
responsibilities in claims development.  While the letter 
advised the veteran that he should submit additional evidence 
in support of his claim within 60 days, it also advised him 
that evidence received within a year would be considered.  
While the veteran submitted a May 2004 private medical record 
to the Board in October 2004 (without waiver of RO initial 
consideration), the record restates medical evidence 
previously of record, and presents facts that are not in 
dispute.  Hence, a remand for the RO to initially consider 
this latest submission is not necessary.  Everything received 
to date has been accepted for the record, and considered.  

As to notice content (and specifically that he should submit 
everything pertinent), the March 2001 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was needed to establish 
service connection (and by inference what the veteran should 
submit).  The SOC advised him of the revised 38 C.F.R. 
§ 3.156 (effective August 29, 2001) and of pertinent 
provisions of the VCAA.  At page four of the SOC, he was 
requested to provide "any evidence in [his] possession that 
pertains" to the claim.  He has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA and private medical 
records.  The veteran has not identified any pertinent 
records outstanding.  Notably, in a petition to reopen, the 
duty to assist by arranging for an examination or obtaining a 
medical opinion does not attach until the claim is reopened.  
See 38 C.F.R. § 3.159(c)(4)(C)(iii).  VA's duties to assist, 
including those mandated by the VCAA, are met.

Factual Basis

Evidence of record in February 2002 included service medical 
records which showed that the report of medical examination 
at service enlistment in July 1975 made no mention of 
complaints, findings, or diagnosis of a neurologic (seizure) 
disorder.  The veteran gave a history of head trauma.  
Headaches were reported in November 1975; upper respiratory 
infection was diagnosed.  A December 1975 medical record 
shows complaints of frontal headaches associated with nasal 
congestion.  Medical examination at service separation in 
October 1976 made no mention of complaints, findings, or 
diagnosis of a neurologic disorder.  On separation 
examination neurologic evaluation was normal.  

An August 1981 letter from a private physician indicates that 
the veteran was involved in an automobile accident in 
September 1977.  He suffered from numerous symptoms, 
including headaches, following this accident.  X-rays showed 
multiple cervical and thoracic spine vertebral subluxations.  

An October 1981 private medical record shows a diagnosis of 
seizure disorder.  

An undated private medical letter, which cites mildly 
abnormal October 1981 EEG (electroencephalogram) findings, 
notes that the veteran was hospitalized for a generalized 
convulsion of the "Jacksonian type."  It was noted that the 
veteran gave a history of head trauma at the age of eight and 
later in 1977, as a result of an automobile accident.  
Service connection for seizures was denied in March 1982, 
essentially based on a finding that such disability was 
unrelated to service.  The veteran did not appeal that 
determination. 

A VA discharge summary dated in July 1984 includes a 
diagnosis of seizure disorder.  

A November 1984 VA letter from a VA neurologist indicates 
that the veteran had complained of attacks of altered 
consciousness since his 1977 automobile accident.  The 
physician opined that he was unable to assert a causal 
relationship between the veteran's episodes of "passing 
out" and the accident.  

An October 1989 private medical letter indicates that the 
veteran's neurologic problems began subsequent to his 1977 
automobile accident.  

A September 1994 VA EEG report includes a diagnosis of 
questionable seizure disorder.

A May 1996 VA progress note reflects findings of convulsive 
syncope.  

An unappealed February 1997 rating decision denied service 
connection for a seizure disorder, finding such disorder was 
not manifested in service, or in the first postservice year 
(so as to warrant service connection for seizure disorder on 
a presumptive basis- as a chronic disease).  

A September 1997 VA Medical Certificate includes a diagnosis 
of seizure disorder.  

A November 1998 VA outpatient treatment record includes a 
diagnosis of convulsive syncope since 1981 secondary to 
cervical spinal cord compression.  An April 1997 motor 
vehicle accident was also noted.  

In February 2001 the appellant submitted a claim seeking 
service connection for "convulsive syncope" (seizures).  
In May 2001 the veteran asserted that he incurred head trauma 
in 1963 when he was hit by a car at Luke Air Force Base.  In 
December 2001 the National Personnel Records Center (NPRC) 
informed VA that a search for records associated with the 
veteran's alleged childhood accident was unsuccessful.  

A February 2002 rating decision declined to reopen the claim 
seeking service connection for seizures.  The RO acknowledged 
the veteran's assertions of head trauma as a child, and noted 
that there was no evidence showing that he sustained a head 
injury (or any other injury) during service to which a 
seizure disorder could be related.  The veteran was notified 
of this decision in February 2002, and did not appeal it.  

The veteran sought to reopen a claim seeking service 
connection for "convulsive syncope" in June 2003.  

Evidence received since February 2002 includes an April 2002 
private examination report, wherein the physician noted that 
a seizure disorder was to be ruled out.  

A private hospital medical record, dated in September 1977, 
shows that cervical sprain/strain was diagnosed after the 
veteran was involved in an automobile accident.  

A May 2004 private EEG report notes abnormal findings, in 
pertinent part, associated with a lowered seizure threshold.  
The veteran gave a history of having had seizures since 1979, 
and also of sustaining a head injury at the age of seven.  

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for certain chronic diseases (including seizure 
disorder) may be established on a presumptive basis if such 
are manifested to a compensable degree within a specified 
period of time after service (one year for seizures).  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held, however, that 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (2000).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
new criteria apply.  Under the amended 38 C.F.R. § 3.156(a), 
"new" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

Analysis

An unappealed February 2002 rating decision declined to 
reopen a claim seeking service connection for a seizure 
disorder, finding that the additional evidence received did 
not tend to show that the veteran's seizure disorder is 
related to service.  The RO found that there was no evidence 
showing that the veteran sustained a head injury (or any 
other injury) during service to which his seizure disorder 
could be related.  The veteran did not appeal that decision.  
It is final, and the claim may not be reopened, and the 
disposition revised, unless new and material evidence is 
received.  38 U.S.C.A. §§ 7105, 5108.

In the circumstances of this case, for evidence to be new and 
material, it would have to be evidence not previously of 
record that shows that the veteran has a seizure disorder 
which is related to military service.  

Additional evidence received since February 2002 consists 
essentially of reports of private treatment wherein a history 
of preservice and postservice injuries is noted, but with no 
medical evidence relating the seizure disorder to service.  
The reports of outpatient treatment at various private 
medical facilities are "new" only in the sense that they 
were not previously of record.  However, they do not relate 
to the unestablished fact necessary to substantiate the 
claim, and do not raise a reasonable possibility of 
substantiating the claim.  

Regarding the veteran's own assertions that he has a seizure 
disorder which is related to service, such lay statements are 
not competent evidence inasmuch as opinions regarding such 
matters require medical expertise, and laypersons lack such 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In conclusion, evidence received since February 2002 does not 
address the matter at hand, and is not material.  
Accordingly, the claim may not be reopened.




ORDER

The appeal to reopen a claim of service connection for a 
seizure disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


